DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] of the specification should be amended to include the current status of the parent application recited therein.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
1) In claim 1, from which claims 2-7 depend, and claim 8, from which claims 9-12, the claims recite a controller for altering a cycle time, and a die arrangement with a cooling system, but does not recite or teach any specific mechanical connection or arrangement for the transmission of information from the cooling arrangement to the controller or from the controller to the die system making the scope of the claims indefinite in the actual relationship between the controller and die system.
2) In claims 1, 6, 7 and 10-12, the term “based on” an amount of heat transferred (claim 1) or “temperatures” (claims 6, 7 and 10-12) renders the scope of the claims indefinite in that it is not clear how or in what manner the operation of the controller is actually related to the amount of heat transferred or the temperatures, rendering the scope of the claims further indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-7 and 10-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter The above claims include only limitations dealing with the manner or method of the use of the claimed apparatus rather than any actual structural components of the apparatus itself, where any embodiment meeting the requirements of independent apparatus claims 1 or 8 could be operated in the manner recited in the above claims.  It has been held that the manner or method of use of an apparatus alone, cannot be relied upon to fairly further limit claims to an apparatus itself. See MPEP 2114. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese CN 102172719 A (CN’719). CN’719 teaches a hot stamping system (see figure 1 for example) including a cooling system (cooling pipelines in figures 1 and 2 for example) and a controller system including thermocouples linked to a control (2) where the dies are kept closed until a desired phase transformation is met as measured by the control system, thereby showing all aspects of the above claims since as stated above, the system of CN’719 could, if desired be operated to operate in the manner recited in dependent claims 10-12 and in any event the cooling and “amount” of the unrecited temperature threshold of the insat t claims would all in some manner be “based on” the parameters recited in dependent claims 10-12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0320547 to Horton et al (Horton et al) in view of CN’719. Horton et al teaches a hot stamping system, in the embodiment of figure 1 for example, including an active cooling system (22) arranged to produce an austenitic to martensite transformation (see paragraph [0024] for example), but does not show a controller system for the  operation of the die in response to heat transferred from the workpiece or components to the cooling system in order to alter (continue, shorten or stop) the cycle time of the die and cooling arrangement upon the workpiece or component. As applied to claims 8-12 above, CN’719 teaches that at the time the invention was filed, it was known in the hot forming arts to employ  a temperature monitoring and control system in a hot stamp apparatus in order to control and modify the cooling period (cycle time) of a stamped and cooled component based upon the heat transferred to a cooling system in order to allow the component to reach a desired metallurgical state. Because Horton et al also desires to achieve a desired phase transformation, motivation to include a controller system as described by CN’719 as useful for allowing a more accurate control and operation of a hot stamping system in the production of a desired phase transformation, would have been a modification obvious to one of ordinary skill I the art at the time the invention was filed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of US 2009/0263758, US 2018/0111179, US 10,625,323 (the parent of the instant application and US 2020/0215595 (the publication of the instant application) are also cited.

 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk